Title: To James Madison from John O. Lay, 2 August 1825
From: Lay, John O.
To: Madison, James


        
          
            Sir
            Richmond 2nd. Augt. 1825
          
          I herewith hand you Sales of the 2 Hhds. Strips No. 9 & 10 (which I did not dispose of until yesterday) nett proceeds $213.90 which amount is deposited to your credit in the Farmers Bank of Va. and a Certificate for it enclosed.
          Both these Hhds were dry and sweet. No. 9 was something better than No. 16 sold in June at $8.85 but No. 10 was inferior in quality to No. 7. I valued them at $11. and 9. and consider them fairly sold at an average of $10.
          The size of the Hhds. is an object to the purchaser who buys for shipping inasmuch as the expenses are nearly equal on a large or small one. I think Mr. Eddins will find it to your advantage to make them weigh 14 a 1600 if it can be done without much inconvenience. Yours Very Respy.
          
            Jno. O. Lay
          
          
            P.S. An Augur has been ready for Mr. Eddins some time since but no opportunity has occurred for sending it.
          
        
        
          [Enclosure]
          Sales of 2 Hhds. Tobacco Strips made for account of Jas.
          Madison 1st. Augt. 1825. __________________________
          Sold Anderson, Woodson & Biggers
          
            
              1 Hhd. No. 9 = 1220 = 128 = 1092
              
            
            
              1 do    ”  10 = 1240 = 128 = 1112
              
            
            
              2204
              @ $10. $220.40
            
            
            
              Charges. Paid at Ware House —    $1.—
              
            
            
                      Commissions 2½ pCt   — 5.50
              6.50
            
            
              Nett proceeds.
              $213.90
            
          
          Richmond Augt. 2nd. 1825.
          
            Jno. O. Lay.
          
        
      